Citation Nr: 0008038	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-33 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether the veteran's Department of Veterans Affairs 
disability compensation is subject to recoupment of 
separation pay.

2. Entitlement to service connection for a deviated nasal 
septum.

3. Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative joint disease of the 
cervical spine.

4. Entitlement to a compensable evaluation for service-
connected maxillary sinusitis.

5. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of right ankle sprain with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to April 1972 
and from June 1983 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which notified that veteran that the amount of 
his severance pay must be recouped before VA benefits could 
be paid.  

The veteran has also timely perfected an appeal to the August 
1993 rating decision, which denied service connection for a 
deviated nasal septum, and granted service connection for 
residuals of a right ankle sprain with degenerative changes 
and for maxillary sinusitis, both with noncompensable 
evaluations, effective from July 1, 1992.  The RO further 
granted an increased evaluation of 20 percent for service-
connected degenerative joint disease of the cervical spine 
with radiculopathy and ulnar nerve neuropathy, effective July 
1, 1992.  By rating decision in February 1995, the RO granted 
an increased evaluation of 10 percent for service-connected 
residuals of right ankle sprain with degenerative changes, 
effective August 9, 1993.  

The Board notes that in February 1995, the veteran's 
representative stated that as a result of the grant of a 
compensable evaluation for the veteran's service-connected 
right ankle sprain, the veteran withdrew his pending appeal.  
A substantive appeal may be withdrawn by the appellant any 
time before the Board promulgates a decision, but can only be 
withdrawn in writing by the appellant or by his 
representative with express written consent of the appellant.  
38 C.F.R. § 20.204(b) & (c) (1999).  As the record contained 
no written authorization from the veteran, withdrawing his 
appeal, the Board contacted the veteran in January 2000 to 
confirm whether or not he wished to withdraw any of his 
appeals.  By letter, received in February 2000, the veteran 
stated that he did not wish to withdraw any of the pending 
issues.  Therefore, the Board will proceed with consideration 
of all of the issues enumerated above.  

The issues of entitlement to increased evaluations for the 
veteran's service-connected degenerative joint disease of the 
cervical spine with radiculopathy and ulnar neuropathy, 
maxillary sinusitis, and residuals of right ankle sprain with 
degenerative changes are discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1. Upon separation in May 1992, the veteran received 
separation pay, in the amount of $85,429.27, less Federal 
income tax withheld.  

2. A deviated nasal septum had its onset during service.  


CONCLUSIONS OF LAW

1. The recoupment of payment of separation benefit to the 
veteran, less the amount of Federal income tax withheld 
from such pay, by the withholding of payments of 
disability compensation benefits, is proper.  10 U.S.C.A. 
§ 1174(h)(2) (West 1991 and Supp. 1999); Transportation 
Equity Act for the 21st Century, Pub. L. No. 105-178, 
§ 8208, 112 Stat. 495 (1998); 38 C.F.R. § 3.700(a)(5) 
(1999).

2. A deviated nasal septum was incurred in service.  
38 U.S.C.A. § 1110 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recoupment of VA Benefits to Offset Separation Pay

I. Factual Background

The veteran served on active duty from August 1966 to April 
1972.  The veteran returned to active duty from June 1983 to 
May 1992.  Prior to returning to active duty, the veteran was 
receiving disability benefits for a combined 40 percent 
disability evaluation.  Payment of this award was suspended 
when the veteran returned to active duty and was reinstated 
upon his separation.  The veteran's DD Form 214 from the 
second period of service, reported separation pay of 
$85,429.27.  The veteran's separation orders stated that he 
was released from active duty, not by reason of physical 
disability and was entitled to full separation pay under 10 
U.S.C. § 1174.  In September 1997, the veteran was notified 
that this amount must be recouped before any VA disability 
benefits could be paid.  

In his notice of disagreement, received in October 1997, the 
veteran contended that he should continue to receive his 40 
percent disability evaluation, awarded prior to his second 
period of active service, and any recoupment should be made 
from the 20 percent due to increases and new disabilities 
granted following his second period of active service.  

In his VA Form 9, substantive appeal, received in December 
1997, the veteran stated that VA lacks proper authority to 
recoup non-disability separation pay, received by a reserve 
officer, who was involuntarily released under honorable 
conditions, from VA disability benefit payments.  The veteran 
stated that material error was committed when VA 
"terminated" his benefits during his second period of 
active service rather than "waived" his disability 
benefits.  



II. Analysis

The veteran contends that VA lacks proper authority to recoup 
separation pay from VA disability benefits.  A service member 
who has received separation pay, including based on 
involuntary non-disability separation from service, based on 
service in the armed forces, shall not be deprived, by reason 
of his receipt of such separation pay, of any disability 
compensation to which he is entitled under the laws 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay received, less the amount of Federal income 
tax withheld from such pay.  No deduction may be made from 
disability compensation for the amount of any separation pay 
received because of an earlier discharge or release from a 
period of active duty if the disability which is the basis 
for that disability compensation was incurred or aggravated 
during a later period of active duty.  10 U.S.C. § 1174(c) 
and (h)(2) (West 1991 & Supp. 1999). 

A veteran who has received separation pay may receive 
disability compensation for disability incurred in or 
aggravated by service prior to that date of receipt of 
separation pay, subject to recoupment of the total amount 
received as separation pay.  38 C.F.R. § 3.700(a)(5)(i) 
(1999).  The regulation notes that the receipt of separation 
pay does not affect the payment of disability compensation 
based on a subsequent period of service.  38 C.F.R. § 
3.700(a)(5)(ii) (1999).  

The statute and regulations grant VA the authority to recoup 
separation pay from VA disability benefit payments.  The 
statute and regulations specifically except disability 
benefits from later periods of service, but not from previous 
periods of service as argued by the veteran.  

The veteran cites 38 C.F.R. § 3.700(a)(2)(iii) in support of 
his claim.  That section applies to lump-sum readjustment 
payment under former 10 U.S.C. § 687 (as in effect on 
September 14, 1981).  The veteran's DD Form 214 notes that he 
received separation pay, not a lump-sum readjustment payment.  
Therefore, the section cited by the veteran is not 
applicable.  

The Board notes that in 1996, Public Law 104-201, section 
653, amended 10 U.S.C.A. § 1174(h)(2) to add that deducted 
from the VA disability compensation was the total amount of 
separation benefit payment "less the amount of Federal taxes 
withheld from such pay (such withholding being at the flat 
withholding rate for Federal income tax withholding, as in 
effect pursuant to regulations prescribed under chapter 24 of 
the Internal Revenue Code of 1986)."  Prior to this 
amendment, VA recouped the gross amount of the disability 
severance pay. 

Section 8208 of Public Law 105-178, however, added that 
"[t]he amendment made by section 653...(Public Law 104-
201...) to [10 U.S.C.A. § 1174(h)(2)] shall apply to 
any payment of separation pay under the special separation 
benefits program under section 1174a of that title that was 
made during the period beginning on December 5, 1991, and 
ending on September 30, 1996."  As the veteran's separation 
pay was paid during this time period, federal taxes withheld 
from his separation pay should not be recouped from his 
disability compensation.  

The veteran also argues that VA's action in "terminating" 
his benefits during his second period of active service was 
material error.  The facts show that payment of these 
benefits was "terminated" during the veteran's active 
service, i.e. benefits were not paid.  These payments were 
reinstated upon the veteran's separation from active duty.  
VA benefits will not be paid to any person for any period 
for which any period for which he or she receives active 
service pay.  38 C.F.R. § 3.700(a)(1)(i) (1999).  The 
difference in this case between whether the benefits were 
"terminated" or "waived" during the veteran's active 
service from June 1983 to May 1992, is a semantic one only, 
as the correct actions were taken.  


Service Connection for Deviated Nasal Septum

III. Factual Background

The veteran's service enlistment examination in April 1966 
noted no abnormalities of the nose.  On a report of medical 
history, completed at that time, the veteran reported no 
history of bone, joint, or other deformity, or ear, nose, or 
throat trouble.  A service physical examination in September 
1966 noted no abnormalities of the nose.  Service medical 
records in April 1969 noted that the veteran broke his nose 
during high school and in a boxing match the previous month, 
with complaints of congestion since.  The report noted that 
the veteran's nose had always had a deformity.  Physical 
examination revealed septal deviation to the right and 
congestion in the left side.  

A May 1982 reserve physical examination noted no 
abnormalities of the nose.  Deviation of the nasal septum was 
reported in August and October 1986.  In January 1987, the 
veteran underwent a right septorhinoplasty.  Discharge 
diagnosis of acquired nasal deformity was reported.  
Following surgery in February and March 1987, the veteran 
noted improvement with some remaining obstruction on the 
right.  On ENT evaluation in June 1991, mild right deviation 
of dorsum and mild left deviation of septum was noted.  The 
veteran reported a history of at least one nasal fracture 
from 1968-1969 while boxing.  A Medical Board evaluation in 
January 1992 noted a history of chronic sinusitis secondary 
to January 1987 nasal septoplasty for correction of a nasal 
fracture during the period of 1968-1969, while engaged in 
military boxing competitions.  The Medical Board noted that 
there was no medical evidence of nasal obstruction prior to 
boxing.  It was also stated that the disorder did not exist 
prior to service and was incurred while entitled to "base 
pay."

A VA examination was conducted in May 1993.  A history of 
chronic sinusitis with associated nasal septal deviation 
status post surgery in 1987 was reported.  The veteran stated 
that he experienced drainage and blockage and complete loss 
of smell following the 1987 surgery.  Examination of the nose 
revealed mild congestion and tenderness to palpation over the 
right maxillary sinus.  A diagnosis of maxillary sinusitis 
was reported.  


IV. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran did not enter service with a nasal obstruction.  
The service medical records reflect diagnosis and treatment 
of the condition.  The evidence plainly does not preponderate 
against a determination that the disorder had its onset 
during service. 


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the separation benefit, in the amount of 
$85,429.27, less the amount of Federal income tax withheld 
from such pay.  

Entitlement to service connection for a deviated nasal septum 
is granted.  


REMAND

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the respiratory system.  
61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  Because the veteran's claim for an increased 
evaluation for service-connected maxillary sinusitis was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him, within 
the confines of 38 C.F.R. § 3.114(a) (1999).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  The veteran has not 
been notified of this change in the regulations.  

A VA examination for the veteran's right ankle condition was 
conducted in November 1994, more than five years ago, and 
reported a diagnosis of chronic right ankle pain and edema 
with moderately decreased range of motion.  The most recent 
complete VA examination was conducted in May 1993, providing 
diagnoses of, inter alia, maxillary sinusitis, degenerative 
joint disease of the cervical spine with moderate range of 
motion deficits, left shoulder radiculopathy and right ankle 
tenonitis with moderate range of motion deficit to 
dorsiflexion.  The most recent VA treatment records for any 
of these disabilities are dated in August and September 1993.  

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his maxillary 
sinusitis, cervical spine disability, and 
right ankle disability since his 
discharge from service in May 1992.  
After securing the necessary release, the 
RO should obtain these records, including 
any VA treatment or hospitalization 
records.

2. The RO should arrange for examinations of 
the veteran by appropriate VA specialists 
for the purpose of ascertaining the 
current nature and extent of severity 
of the veteran's maxillary sinusitis, 
cervical spine disability including 
radiculopathy and ulnar nerve neuropathy, 
and right ankle disability.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran's condition.  
? For the veteran's maxillary sinusitis, 
the examiner should note the number, if 
any, of incapacitating episodes 
(requiring bed rest and treatment by a 
physician) requiring prolonged antibiotic 
treatment, and the number, if any, of 
non-incapacitating episodes per year.  
? For the veteran's cervical spine 
disability, range of motion should be 
noted and the severity of ulnar nerve 
neuropathy characterized as complete, 
severe, moderate, or mild.  Any other 
residuals of the cervical spine 
disability should be reported.  
? For the veteran's right ankle disability, 
range of motion should be reported and 
any relevant findings of degenerative 
changes should be noted. 

3.  The RO should carefully review the 
examination reports to ensure that they 
are in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claims 
for increased evaluation for service-
connected maxillary sinusitis, 
degenerative joint disease of the 
cervical spine with radiculopathy and 
ulnar neuropathy, and residuals of right 
ankle sprain with degenerative changes.  
If any claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, specifically the 
amended regulations for evaluation of 
maxillary sinusitis, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



